White, Presiding Judge.
This is an appeal from the judgment of the Hon. T. B. Wheeler, judge of the twelfth judicial district, rendered in chambers, in vacation, refusing bail on an application for bail under a writ of habeas corpus made by applicant, this appellant, who was charged with the murder of one William Gilson. We have maturely considered the voluminous record sent up on this appeal, and in our opinion the court erred in refusing bail. Wherefore said judgment is reversed, and appellant will be admitted to bail upon his execution of bond, with good security, in the sum of eight thousand dollars, conditioned as the law directs.

Beversed and bail granted.

Opinion delivered June 14, 1884.